Case 1:17-cv-02989-AT Document 689-3 Filed 12/30/19 Page 1 of 6




EXHIBIT C
                     Case 1:17-cv-02989-AT Document 689-3 Filed 12/30/19 Page 2 of 6


Bryan Tyson

From:                             Cross, David D. <DCross@mofo.com>
Sent:                             Friday, December 20, 2019 2:57 PM
To:                               Cary Ichter; Carey Miller; Bryan Tyson; Josh Belinfante; Vincent Russo;
                                  cheryl.ringer@fultoncountyga.gov; Bruce Perrin Brown Esq.
                                  (bbrown@brucepbrownlaw.com); Robert McGuire; John Powers; Kaiser, Mary; Bryan
                                  Jacoutot; Cate Berenato; Alexander Denton; Marilyn Marks; Conaway, Jenna B.
Subject:                          RE: Cary, Rob, --please review re: records selection/preservation



Carey and Bryan -

Our statistical experts have reviewed the materials you’ve provided to date and it’s insufficient for them to
identify a statistical sample from among the equipment at issue.

For the sampling design, they at least need:

    1. A comprehensive list of the DRE machines, GEMS servers, and other election equipment that are in the universe
       at issue.
    2. For each piece of equipment at issue, the precinct and election during which it was last used.

Once we receive this information, we can begin to identify an appropriate sample.

Thanks.
DC



From: Cary Ichter <CIchter@IchterDavis.com>
Date: Wednesday, Dec 18, 2019, 6:40 PM
To: Carey Miller <carey.miller@robbinsfirm.com>, Bryan Tyson <btyson@taylorenglish.com>, Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>, cheryl.ringer@fultoncountyga.gov
<cheryl.ringer@fultoncountyga.gov>, Cross, David D. <DCross@mofo.com>, Bruce Perrin Brown Esq.
(bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Robert McGuire <ram@lawram.com>, John Powers
<jpowers@lawyerscommittee.org>, Kaiser, Mary <MKaiser@mofo.com>, Bryan Jacoutot <bjacoutot@taylorenglish.com>,
Cate Berenato <Cate.Berenato@robbinsfirm.com>, Alexander Denton <Alexander.Denton@robbinsfirm.com>, Marilyn Marks
<marilyn@aspenoffice.com>
Subject: FW: Cary, Rob, --please review re: records selection/preservation

- External Email -

Carey:

In preparing our list of DREs and related electronic records required for sampling, our clients need a
better understanding of the existing condition and inventory of the equipment and records. We expect
to make several inquiries before we can nail down exactly what records should continue to be
preserved and then selectively sampled.

Please see Robert McGuire’s email below and related attachments. Can you confirm that all records
described on the attached June 27, 2018 list have been segregated and preserved as requested? If so,

                                                         1
              Case 1:17-cv-02989-AT Document 689-3 Filed 12/30/19 Page 3 of 6
please provide an inventory of the records listed so that our clients may make a selection from those
inventories.

We are preparing an updated list based on information from the 2018 elections and will send it along
shortly.

Additionally, we assume, because of the minimal storage space required, the State will have no
objection to preserving all memory cards preserved or used for DREs and Optical Scanners since the
inception of this litigation. Please let us know if that is not the case.

Cary Ichter, Partner
Ichter Davis, LLC
Ste 1530
3340 Peachtree Road, NE
Atlanta, GA 30326-1084
(404) 869-7600
(404) 869-5243/DID
(404) 869-7610/Fax
(404) 769-1353/Cell
cichter@ichterdavis.com
www.ichterdavis.com

From: Rob McGuire <ram@lawram.com>
Date: Wednesday, June 27, 2018 at 6:16 PM
To: Daniel Walter White <dwhite@hlclaw.com>
Cc: Bruce Brown <bbrown@brucepbrownlaw.com>, Cary Ichter <CIchter@IchterDavis.com>,
"william@nhphlaw.com" <william@nhphlaw.com>, John Salter <john@barneslawgroup.com>, Roy Barnes
<Roy@barneslawgroup.com>, "Adam M. Sparks" <sparks@khlawfirm.com>, "Chapple, Catherine L."
<CChapple@mofo.com>, Conaway <JConaway@mofo.com>, "David D. Cross" <DCross@mofo.com>, "Halsey
G. Knapp, Jr." <hknapp@khlawfirm.com>, "Jane P. Bentrott" <JBentrott@mofo.com>, John Carlin
<JCarlin@mofo.com>, Miriyala <AMiriyala@mofo.com>, Robert Manoso <RManoso@mofo.com>, Marilyn
Marks <marilyn@aspenoffice.com>
Subject: FW: Categories of DREs to Identify and Preserve pending Release of Any from Litigation Hold

Daniel,

Just as a reminder, we (the Coalition Plaintiffs) still have not received the initial information we
requested from Cobb and DeKalb Counties in order to select DRE electronic records for
continued preservation.

Also, as we understand it, Logic and Accuracy testing for the July runoff was scheduled to begin
on the machines June 11. (Fulton County gave a public notice of this testing on June 5, 2018 –
we presume the same testing is underway in Cobb and DeKalb Counties.)

Assuming that DRE machines to be used for July are in fact already being tested and deployed to
the polling places for early voting starting Monday in Cobb County and in DeKalb County, we
assume that the commencement of testing before the release of DREs from sequestration means
that sufficient machines have been acquired for the testing and July election that are not still
being sequestered under Court Order and/or our litigation hold requests. This must mean that
the Counties no longer require the release of any DRE electronic records prior to the July 24
                                                  2
                  Case 1:17-cv-02989-AT Document 689-3 Filed 12/30/19 Page 4 of 6
primary. If this is not correct, please let me know, but otherwise it stands to reason that perhaps
we can avoid expending the resources needed to make selections of DREs to release at this time,
and we can instead perhaps await further proceedings related to discovery. Do you
agree? Please clarify Cobb and DeKalb Counties’ respective positions on this matter, so that we
can all conserve resources, if possible.

Lastly, Coalition Plaintiffs have been able to update the DRE-selection criteria we expect to use
in discovery, which I sent to you, among others, for Cobb and DeKalb Counties in my email
copied below. Attached is an updated list of those criteria, along with a redline showing changes
since June 21.

Thanks very much.

Best,
Robert McGuire

ROBERT A. MCGUIRE, III                             *** NOTE NEW CONTACT DETAILS BELOW ***
SHAREHOLDER | THE ROBERT MCGUIRE LAW FIRM
1624 MARKET ST STE 226 #86685, DENVER, CO 80202-2523 | 113 CHERRY ST #86685, SEATTLE, WA 98104-2205
E: ram@lawram.com |T/F: 720.420.1395 |T/F: 253.267.8530 |www.lawram.com

This communication is confidential, may be privileged and is meant only for the intended recipient. If you are not the
intended recipient, please notify the sender by reply and delete the message from your system. Any unauthorized
dissemination, distribution or copying hereof is prohibited.


From: Robert McGuire
Sent: Thursday, June 21, 2018 11:43 AM
To: Daniel Walter White <dwhite@hlclaw.com>; Bennett Davis Bryan <bdbryan@dekalbcountyga.gov>; Laura K. Johnson
<lkjohnson@dekalbcountyga.gov>; Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>; David Lowman
<david.lowman@fultoncountyga.gov>; Kaye Burwell <Kaye.burwell@fultoncountyga.gov>
Cc: John Salter <john@barneslawgroup.com>; Roy Barnes <Roy@barneslawgroup.com>; Adam Sparks
<sparks@khlawfirm.com>; Chapple, Catherine L. <CChapple@mofo.com>; Conaway <jconaway@mofo.com>; David D.
Cross <DCross@mofo.com>; Halsey Knapp <hknapp@khlawfirm.com>; Jane P. Bentrott <JBentrott@mofo.com>; John
Carlin <jcarlin@mofo.com>; Miriyala <amiriyala@mofo.com>; Robert Manoso <rmanoso@mofo.com>; Bruce Brown
<bbrown@brucepbrownlaw.com>; Cary Ichter <CIchter@IchterDavis.com>; william@nhphlaw.com; Marilyn Marks
(marilyn@aspenoffice.com) <marilyn@aspenoffice.com>
Subject: Categories of DREs to Identify and Preserve pending Release of Any from Litigation Hold

Counsel for Defendant Fulton County and for nonparties Cobb County and DeKalb County,

On behalf of the Coalition Plaintiffs I am writing to give you notice—which you already have
from my previous correspondence—that we have not yet received the information that we require
in order to consent to the release of electronic records stored on DREs and their memory cards
from your preservation obligations. In order to be able to go through the exercise of identifying
which DREs are of less interest to us (and which we can thus consent for you to remove from
litigation hold), we have to receive the information we have previously requested. Please inform
us as to when you plan to supply the vote tally information and complete the recap sheet
information, giving us reasonable time to respond in order for you to prepare machines for the
upcoming July 24 election.


                                                              3
                 Case 1:17-cv-02989-AT Document 689-3 Filed 12/30/19 Page 5 of 6
Also, because discovery has not begun and we cannot research the records ourselves to locate the
specific electronic records we seek to review, I am writing to provide the counties with 15 specific
criteria we plan to use to make discovery requests. This way the counties themselves can do the
identifying and can ensure that the DREs matching our criteria continue to be preserved. All of
the DREs that fall into any of the 15 categories listed in the attachment to his email will contain
electronic records that we intend to request in discovery, as soon as the current stay is lifted by
the Court. Accordingly, none of the DREs in any of these 15 these categories can be released
from the litigation hold. As more information becomes available we will expand this list to
include other criteria before the release date to be agreed on.

With this list, all three counties now have advance notice that they need before the original
deadline of tomorrow to identify, sequester, and continue to preserve all the electronic records on
all of the DREs in these 15 categories—and none of the DREs in any of these 15 categories can be
released from the litigation hold. To restate the point in other words, you have a duty not to
destroy evidence on the DREs in these 15 categories because you are on clear notice that we
intend to seek electronic records from the DREs that meet these 15 criteria as soon as discovery
opens. You will be at risk of engaging in spoliation and contempt of court if you destroy evidence
on any of the DRE machines that are included in any of the 15 categories we have identified in
the attached list.

We also wish to conduct discovery on DREs that we will select based on their recorded vote
counts by contest. You have not provided us this information as we have requested, and we are
still expecting it to be delivered prior to our consenting to the release of any DREs or other
electronic records from the current litigation hold. By providing you the attached list of
categories, we are not waiving our objection to releasing any DRE electronic records from the
litigation hold prior to receiving the information we have requested on this list and the in our
previous request for vote tallies and machine use by serial number. When you do provide the
information we previously requested concerning vote counts and concerning your inventory of
machines, then we will be able to submit a more detailed list of DREs for you to preserve, and we
may be able to identify machines that can be released from litigation hold with our consent at
that time.

Note that the attached list only covers electronic records on the DREs that are in these 15
categories and their memory cards. All memory cards from all other DREs used in any of the
Relevant Elections (even DREs that are not in the 15 categories) must continue to be preserved
under both the Court’s Order (Doc 122) and Plaintiffs’ prior litigation hold letters. This
preservation requirement exists pursuant to the 22-month federal statutory federal
requirements and pursuant to Diebold’s Security Policies as published in GEMS 1.18 Election
Administrator’s Guide. By providing categories of DREs that are of interest of the attached list,
we do not suggest that the memory cards from all other DREs do not need to be preserved—they
must be.

Please see Exhibit 1 attached to this email.

Best,
Robert McGuire

ROBERT A. MCGUIRE, III                         *** NOTE NEW CONTACT DETAILS BELOW ***
                                                    4
                  Case 1:17-cv-02989-AT Document 689-3 Filed 12/30/19 Page 6 of 6
SHAREHOLDER | THE ROBERT MCGUIRE LAW FIRM
1624 MARKET ST STE 226 #86685, DENVER, CO 80202-2523 | 113 CHERRY ST #86685, SEATTLE, WA 98104-2205
E: ram@lawram.com |T/F: 720.420.1395 |T/F: 253.267.8530 |www.lawram.com

This communication is confidential, may be privileged and is meant only for the intended recipient. If you are not the
intended recipient, please notify the sender by reply and delete the message from your system. Any unauthorized
dissemination, distribution or copying hereof is prohibited.




============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
about Morrison & Foerster LLP’s Privacy Policy.




                                                              5
